50



    OFFICE    OF THE    ATTORNEY   GENERAL     OF TEXAS
                            AUSTIN




Honorable    Zurl Brittaln
County Auditor
San Patrioio county
slnton, Texas




          Your requsst S
question ha8 been reoeiy

             we quote   rr0=
                                          in the Conmlr-
                                            base of road
                                             PerxiianentIa-
                                              that the Per-
                                            be expended
                                      ohinery, and I would
                                      our opinion on thir.”

       ~&ationioik/S                   of the Texar Conrtitutlon,


                          tax on property,   exolulrlre   of
                     ry to pay the pub110 debt, and
                     ovlded for the benefit of the
                     0018 ( 8hall neyer exaeed thlrtp
                     he one hundred dollar8 talua-
                   oounty, city or town shall lsry
                  enty-fire oetts ror oity or oounty
     pLtrp6888, 8nd !Wt eXO8edhlg fifteOn 08nt8 iOr
     road8 and bridg88, and not 8roeedlng fiftern
     aent8 to pay juror’l, on the on8 hundred dol-
     lar8 valuation, rxoept for the paymnt of debt8
     lnourred prior to ths adoption of the aneodmnt
     :ept8rr,berEth, Ee3; and f&r the motion     of
Ronorable   Furl mittaln,     Fega 0




     pub118 buildlags, atmuta,     aewbr8, xater work8
     alia other permanent improvecmitr, not to ax-
     04ed twenty-tiY4   Cent8 On th4 On4 hUndr8d dOi-
     ler valuation,   in any on4 year, and sxorpt a8
     la in this Constitution otherwise provldod; and
     the Leglrleture may also authorize au addltion-
     al annual ad velorsm tar to bs 14vied end ool-
     lsoted tor the tuther malatenanor ot thr pub110
     roads; provided, that a majority of the qualified
     property tax-paying votbrs of thr omnty     voting
     at an alectlon to be held Sor that purpose shell
     rote 8uOh tax, not to er00ea    rirteen 08Rt8 on
     the one hundred dollar8 valuation ot the p;mdp-
     arty subject to taxation lo suoh county,
     the Legislature may pass local Zawa for the uain-
     tenan     Of th4 FUbliU road4 8ild hfghWey8, without
     the looel notice required    for speolal or looal
     lawa."

          Artiols 2351, Vernon19 Civil Statutes,      setting
forth the power8 end duties of the Comlssionerst       Court,
reads in r;art a8 follows:
            ". . .

           *3. rep out and estnblish,  o&m&e and MS-
      continue pub110 roads and hlghvfaye.

            "4. Build-bridge8    and keep them in rewlr.

           "5. Appoint road OvBr66er8 Eub 8ppOrtfOn
      hand8.

           "6. 6rercise general control over all roads,
      highways, Serrles end bridges in their oountles.

             ". . .n

             Artiola 2352, Vernon's Civil Statutes, referring
 to the   Comnissfoners~ Cmrt,  reads as follows:

             "3ald court    ehell have the paver to levy
      and oolleot a tax ror county purposes, not to
      exceed twenty-five     oenta on the one hundred
      dollars valuation,     end e tax not to exaead iii-
      teen csnta on t&e     one hundred dollars valuation
      to supylsnent the     jury fund of the oounty, ana
Honorable   Burl Brlttaln, Fag   3



      not to ex00ed rirtee5 oents ror roads and
      bridges 05 the one hundrdd dollars valuation,
      except for the paytcent ol debts inourrad prior
      to the adOption of the axandmsnt of the Conati-
      tutloo, September 25, A. E. 1883, and for the
      erection of publio buildl5sgs, 8treets, sewbra,
      water works and other gmrzanont improvemanta,
      not to exceed twenty-rive  oeate on the 050 bun-
      dred dollars valuation in any one year, and ex-
      oapt ar in the Conatltutlon otherwisa provided.
      lhep my levy an addltlonal tax for road pur-
      posea not to exceed rirteen oents on the one
      hundred dollar valuation  of tha property sub-
      jeot to taxation, under the limltatloas aad la
      the manner provided ior in Artiols  8, Sec. 9,
      or tha Constltutlon and ln pureuanoe of tha
      laws relating thareto.w

           The above quoted provision of the Conetftution
presoribes the maximum rats Or taxes ior &eneral pUrp#sal,
ror roads and brldgee, ror jurlss, and for permanent lm-
proveliants, respeotlvely.  The monies accruing rroa taxes
levied and oolleoted ror eaoh oi the enumerated purposes
are oonstftutional funds; and the Coizmiaalonsrs' C?urt
has no power or authority to transfer money rroa one ru5d
to another, or to expend, for one purpoee, tax money raised
ostensibly ror another purpose.

          Tha lle-,ediatepurpose or the above mentioned pro-
vi5105 or the Constitution 1s to li,mitthe amount of taxes
that might be raised ror these roveral purposes, respeot-
ruilyi but it 1s also deelg5ated to inhibit 4xoeasive ex-
penditures ror any such purpoSe, and to requlre that any
and all ~oney8 raised ror taxation for any purpolie shall
be applied to that partloular purwse    and to 50 other.  Tee
the ease of irult v. t!ale County, 116 5. 'A. 359.

            The ease of smderaon  Ccunty v. Zurkr, 242 n. w.
94,   holds,asong other thinas,that the statute ropuires that
any aa all money raised by taxation r0r any such purpose
shall be applied, faithfully to that partloular purpose, aa
needed tnerafor, and not to any other purpose or use whatso-
ever,

          The oa3e of Carroll v. ?+illiama, 202 '7. w. 504,
holds among other things that the Conrtltution oootemplates
that, as a matter or oomo5 honesty and ralr dealings, tax
money taken rrom the people ostensibly ror one purpose ah811
Honorable Burl Brlttaln, Faga 4


be expended for that purpose alone, as well a8 the tax rate,
ror  that particular olass shall not exceed thr presoribed
5axi5u5.

           In view 0r the rorsgoing authorltlsr,you are
respeotrully advised that it 1s the oplnlon or thla Da-
partment that money from the permanent improvement fund
oannot be usrd to purohasr road maohinary.

          Trusting that tbr foregoing ray         answera     your
inquiry, ~83 refzalin

                                       Yours   very   truly

                                  AT’PXXEY     Gl%XlAL OF TEXAS



                                  BY
                                               Ardell ~illlam~
                                                     Assistant